Citation Nr: 0703339	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.

2.  Entitlement to service connection for major depression.

3.  Entitlement to an increased rating for recurrent 
laceration of the left lower extremity, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
November 1945 and from November 1948 to May 1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, which denied service connection for 
major depression as well as denied the veteran's application 
to reopen the claim of service connection for a skin 
disorder.  The appeal also arises from a June 2003 rating 
decision which denied entitlement to service connection for a 
deviated nasal septum and a rating in excess of 10 percent 
for recurrent laceration of the left lower extremity.

In November 2003, the Board remanded the appeal to the RO for 
the purpose of scheduling a Travel Board hearing.  In 
February 2005, the veteran testified before the undersigned 
Veterans Law Judge.  

In May 2005, the Board denied the claim of entitlement to 
service connection for a deviated nasal septum, reopened the 
claim of entitlement to service connection for a skin 
disorder, and remanded the claims of entitlement to service 
connection for a skin disorder, service connection for major 
depression, and an increased rating for recurrent laceration 
of the left lower extremity for further evidentiary 
development.  In a May 2006 rating decision, the RO granted 
entitlement to service connection for the skin disorder.  

Next, the Board notes that the March 2002 rating decision as 
well as the earlier Board remands characterized the claim of 
entitlement to service connection for major depression as an 
original claim.  A review of the record on appeal shows that 
the RO, in a June 1949 rating decision, denied entitlement to 
service connection for a nervous condition.  That decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  As a result, the 
claim of entitlement to service connection for major 
depression may be considered on the merits only if new and 
material evidence has been submitted since that time.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  
Nonetheless, the Board finds that adjudication of the current 
appeal may go forward without the veteran first being 
provided notice of U.S.C.A. § 5108; 38 C.F.R. § 3.156 because 
the Board, as will be seen below, is reopening the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§§ 19.9, 19.31 (2006).  Accordingly, the issues on appeal are 
as they appear on the first page of this decision.

The veteran's representative made a motion for the veteran's 
appeal to be advanced on the Board's docket under 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  
Although advanced age of 75 or more years is sufficient cause 
to advance this appeal on the docket, the Board will dismiss 
this motion as moot, in that the Board is in the process of 
finalizing the decision herein. 

A review of the claims files shows that the Board, in its May 
2005 Decision and Remand, referred to the RO for appropriate 
actions the veteran's claims of entitlement to service 
connection for PTSD as well as his claim for benefits under 
the provisions of 38 U.S.C.A. § 1151 (West 2002) due to left 
hip surgery.  No further action was thereafter undertaken by 
the RO.  Accordingly, these claims are once again referred to 
the RO for appropriate action. 

A May 2006 rating decision granted a separate rating for skin 
itchiness associated with the service-connected laceration 
scar.  The veteran was notified of this decision in a June 
2006 notification from VA.  The Board received a letter dated 
in July 2006 in which the veteran stated that he did "not 
agree with your decision on my appeal."  He further 
described the itchiness of his lower left leg.  This 
communication is referred to the RO for appropriate action.  
See Nacoste v. Brown,  6 Vet. App. 439, 440 (1994) (holding 
that the statutory language of 38 U.S.C.A. § 7105(b)(1) 
requires that a notice of disagreement be filed with the 
agency of original jurisdiction). 


FINDINGS OF FACT

1.  The evidence received since the June 1949 rating decision 
is new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for major 
depression and the claim is reopened.

2.  Major depression was not present in-service nor is it 
shown to be related to service; a psychosis was not 
manifested to a compensable degree within a year following 
separation from either period of active duty; and  major 
depression was not caused or aggravated by service-connected 
lower extremity disabilities.

3.  Recurrent laceration of the left lower extremity does not 
cause moderately severe impairment to Muscle Group XI. 


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for major depression.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

2.  Major depression was not incurred or aggravated during 
military service or by an already service connected 
disability and may not be presumed to have been incurred 
during military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

3.  The criteria for a rating in excess of 10 percent for 
recurrent laceration of the left lower extremity, Muscle 
Group XI, have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.7, 4.40, 4.55, 4.56, 4.73, 
Diagnostic Code 5311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

As to the application to reopen the claim of entitlement to 
service connection for major depression, the appellant 
contends that current disability is a result of his military 
service.  

A claim of entitlement to service connection for a nervous 
condition was previously denied by the RO in a June 1949 
rating decision.  Specifically, the RO denied the claim based 
on a finding that the record did not contain a diagnosis of a 
psychiatric disorder other than an inadequate personality 
disorder which is not considered a disability for VA 
purposes.  See 38 C.F.R. § 3.303(c) (Personality disorder is 
not a disease or injury within the meaning of applicable 
legislation for the payment of compensation benefits).  Later 
in June 1949, the veteran was provided notice of this denial 
at his last address of record.  He did not appeal, and that 
decision became final. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the June 1949 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folders since the rating 
decision in question and finds that the evidence includes, 
for the first time, a diagnosis of a recognized psychiatric 
disorder, a dysthymic disorder, starting in 1983.  See VA 
examination dated in July 1983.

Thus, the Board finds that the additional medical evidence is 
both new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  To the extent that this claim is 
reopened, the Board finds that VA has complied with the 
Veterans Claims Assistance Act of 2000.

The Veterans Claims Assistance Act of 2000

As to entitlement to service connection for major depression 
and an increased rating from recurrent laceration of the left 
lower extremity, under 38 U.S.C.A. § 5102 VA first has a duty 
to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between service 
and the disability; the degree of disability; and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2001 and May 
2003, prior to the rating decisions on appeal, along with the 
subsequent notice provided in August 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and/or effective date for the 
disabilities on appeal.  Thereafter, the claims were 
readjudicated in the June 2006 supplemental statement of the 
case.  As to the failure to provide notice of the type of 
evidence necessary to establish a disability rating and/or 
effective date for the disabilities on appeal, the Board 
finds this error harmless because the preponderance of the 
evidence is against the appellant's claims and any question 
as to the appropriate disability rating and/or effective date 
to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records, 
service personnel records, and all available and identified 
post-service medical records, including his treatment records 
from J.P. Henry, M.D., John F. Hull, D.O., Mark S. Cheiken, 
D.O., Luther St. James, M.D., Ormond Medical Arts, Florida 
Healthcare Plane, Bunnell Memorial Hospital, Damforth 
Orthopedic, and Dr. Ronald Bathaw as well as from the Albany, 
Gainesville, Daytona, and Tucson VA Medical Centers.  The 
record also shows that the veteran was provided VA 
examinations in February 2002 and December 2005.  

A review of the record on appeal shows that the veteran, 
before reaching retirement age, was in receipt of Social 
Security Administration (SSA) disability benefits since the 
early 1980's.  Nonetheless, a remand to request these records 
is not required because according to the Social Security New 
Retention Schedule these records were most likely destroyed 
when he turned 72 years old almost a decade ago.  See Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

Lastly, the Board finds that adjudication of the current 
appeal may go forward without the veteran first being 
provided notice of the recent amendments to 38 C.F.R. § 3.310 
because such is not prejudicial error as these amendments 
essentially codified the Court's holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  See also 38 C.F.R. §§ 19.9, 
19.31 (2006).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Service Connection Claim

The veteran contends that he has a major depressive disorder 
which first manifested itself during his second period of 
military service and was mistakenly diagnosed at that time as 
an inadequate personality disorder.  In the alternative, it 
is alleged that his major depressive disorder is caused by 
his service connected disabilities of the lower extremities.  
It is requested that the veteran be afforded the benefit of 
the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
A psychosis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen, supra.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, service medical records from 
the veteran's first period of military service are negative 
for complaints, diagnoses, or treatment related to a 
psychiatric disorder.  However, medical records from his 
second period of military service, starting in March 1949, 
show his complaints and treatment for what was at first 
diagnosed as a "mixed type psychoneurosis with suicidal 
tendencies" and which was later diagnosed as an "inadequate 
personality disorder."  They also show that he was 
discharged in April 1949 because of an inadequate personality 
disorder.  

Post-service, the record first shows the veteran being 
diagnosed with a psychiatric disorder, diagnosed as a 
dysthymic disorder, at the July 1983 VA examination.  
Thereafter, VA treatment records starting in March 1999 show 
the veteran's complaints and treatment for depression.  The 
records also show that the veteran was diagnosed with a major 
depressive disorder at his February 2002 VA examination.

As to the origins of this major depressive disorder, at the 
December 2005 VA examination, after a review of the record on 
appeal and an examination of the veteran, it was opined as 
follows:

The examiner does not find a diagnosis of 
major depression on today's exam . . . 
The veteran does not meet the required 
criteria for major depressive disorder.  
he claims to have situational depressed 
mood which is related to his 
discouragement over his long history of 
unemployment . . . [and he] reports 
discouragement over not being able to be 
physically active as he used to be.  
These feelings . . . are within the range 
of transient and expectable reaction to 
life.  Given his age of 80 it [is] very 
common that people are discouraged over 
their failing health or physical ability 
. . . His claim of major depression which 
is not found on today's exam is not 
related to the psychiatric treatment 
note[d] in 1949.  This is because [that] 
diagnosis was based on [an] immature or 
inadequate personality and was not 
considered a depressive disorder.  
Therefore, the veteran's claim of major 
depression is not related to his service 
psychiatric treatment and evaluation . . 
. Again, this veteran who claims 
depression would not meet the diagnostic 
criteria for major depression or any 
other depressive disorder in the DSM-IV 
diagnostic criteria.  (Emphasis added).

The above opinion as to the origins of any current major 
depressive disorder is not contradicted by any other medical 
evidence of record.  Evans, supra.  Accordingly, because the 
uncontradicted medical evidence of record shows that there is 
no relationship between the alleged current major depression 
and military service, the claim of entitlement to service 
connection for major depression on a direct basis must be 
denied.  See 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service-connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).

The preponderance of the evidence is also against finding 
that alleged current major depressive disorder is related to 
any disease or injury during the veteran's military service 
because, while the records from the veteran's second period 
of military service show his complaints and/or treatment for 
an inadequate personality disorder, the medical records from 
that service as well as from the earlier service are negative 
for a diagnosis of a psychiatric disorder for which VA may 
grant service connection.  Id; 38 C.F.R. § 3.303(c) (2006).

Moreover, given the length of time between the veteran's 
separation from his second period of active duty in 1949 and 
first being diagnosed with a dysthymic disorder in 1983, the 
Board finds that there is no continuity of symptomatology.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.).  

Likewise, the presumptions found at 38 C.F.R. §§ 3.307, 
3.309, also do not help the veteran in establishing his claim 
because a compensable level of a psychosis is not found in 
the record during the first post-service year.  

As to the secondary service connection claim, at the February 
2002 VA examination it was opined as follows:

If the incident where the patient was 
injured by a mine plays any role in his 
current depression, it does not appear to 
be a significant contributing factor.  
The veteran himself acknowledges that . . 
. [other problems] . . . have been the 
major stressors in his life.  (Emphasis 
added).

However, the December 2005 VA examiner, after a review of the 
record on appeal and an examination of the veteran, 
thereafter opined that "the veteran's claim of major 
depression is not caused by his service connected . . . lower 
extremity."

The Board gives more credence to the opinion provided by the 
December 2005 VA examiner because this opinion was provided 
after a review of the record on appeal, including the 
February 2002 VA examination report, with specific reference 
to the facts found in the record and the medical reasons 
supporting this opinion.  Moreover, the Board finds that 
February 2002 VA examiner's use of the words "[i]f the 
incident" makes the opinion too speculative to be credible.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Warren v. 
Brown, 6 Vet. App. 4 (1993) (physicians' statements that 
there "could have been," or that there "may or may not 
be," a causal relationship insufficient to make claim for 
service connection well-grounded).

Accordingly, because the evidence of record does not include 
a credible medical opinion linking alleged current major 
depression to an already service connected disability of the 
lower extremity, the Board must conclude that the weight of 
the evidence is against the claim of entitlement to secondary 
service connection for major depression and the claim must be 
denied.  See 38 C.F.R. § 3.310; Allen, supra.

The Increased Rating Claim

The veteran contends that his service-connected recurrent 
laceration of the left lower extremity is manifested by 
increased adverse symptoms that warrants an increased rating.  
It is also requested that the veteran be afforded the benefit 
of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Historically, a May 1946 rating decision granted entitlement 
to service connection for recurrent laceration of the left 
lower extremity and since an October 1946 rating decision it 
has been rated as 10 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (Muscle Group XI).

Muscle Group XI is the muscle group that controls propulsion, 
plantar flexion of foot, stabilization of arch, flexion of 
toes, and flexion of knee.  This muscle group encompasses the 
posterior and lateral crural muscles, and muscles of the calf 
including the triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris.  38 C.F.R. § 4.73, Diagnostic Code 5311.  Under 
Diagnostic Code 5311, an increased 20 percent rating is 
warranted for moderately severe impairment.  

The governing regulation, 38 C.F.R. § 4.56, provides, in 
relevant part, as follows:

* * *
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

* * *

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in [38 C.F.R. § 4.56(c)] and, if 
present, evidence of inability to keep up 
with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars indicating track of missile through 
one or more muscle groups.  Indications 
on palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate 
positive evidence of impairment.  38 
C.F.R. § 4.56.  (Emphasis added).

In addition, 38 C.F.R. § 4.55(a) provides that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  The combined evaluation 
of muscle groups acting upon a single unankylosed joint must 
be lower than the evaluation for unfavorable ankylosis of 
that joint, except in the case of Muscle Groups I and II 
acting upon the shoulder.  38 C.F.R. § 4.55(d).  

Further, for compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).  Finally, for muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
38 C.F.R. § 4.55(f). 

With the above criteria in mind, service medical records show 
that in April 1942 the veteran received an injury to his left 
lower extremity while riding in the back of a truck carrying 
a 1,500 pound mine.  The clinical records stated that the 
truck braked while going around a curve, causing the mine to 
slide forward and pin the veteran's left leg against the side 
of the truck and caused a severe laceration to the lower half 
of the anteromedial surface of the left leg.  The laceration 
exposed the tibia and adjoining fascia and muscles.  However, 
there was no fracture of the leg and no arterial bleeding.  
The veteran underwent debridement and drainage.  A clinical 
record at the end of April 1942, described the induration 
from the wound as markedly subsided as well as indicated that 
it was healing well.  In May 1942, the wound was described as 
crusted and practically healed.  In June 1942, the wound was 
described as completely healed, with a fine linear scar and 
the veteran had no further complaints.  The veteran was 
returned to full duty in June 1942.  In October 1943, the 
veteran returned for treatment to evaluate his scar and 
determine if a skin graft was needed.  It was indicated there 
was a cicatrix of the leg with chronic ulceration.  In 
November 1943, the veteran underwent an excision of a six 
inch longitudinal cicatrix over the anteromedial surface of 
the left leg.  At his separation examination in November 
1945, the veteran's scar was noted, but otherwise the leg was 
negative.  

In a June 1946 treatment record from Dr. Henry, after noting 
the veteran's complaints of left leg pain and weakness, it 
was opined that the left leg scar was soft, pliable, and non-
adherent.  It was also opined that the calf muscles were the 
same size. 

At the first post-service VA examination in October 1946, it 
was opined that the left leg scar was not tender and had no 
adhesions.  It was also opined there was no left leg atrophy.  

In the November 1948 re-enlistment examination, no mention 
was made of the left leg injury and his skin and 
musculoskeletal system were reported as normal except for 
some acne.  Thereafter, the medical records for the veteran's 
second period of military service were negative for 
complaints, diagnoses, or treatment related to the left lower 
extremity except for the May 1949 separation examination 
noting a history of a left leg injury with three months of 
subsequent hospitalization.  The diagnosis was scar.  

At the first post-service VA examination following his second 
period of military service, dated in July 1949, the veteran 
complained that his left leg falls asleep and aches.  On 
examination, the scar was described as wholly healed, 
depressed, and without atrophy.  

At the next VA examination, dated in September 1959, it was 
opined for the first time that, while non tender, the veteran 
had anesthesia of the scarred area.  

Thereafter, the record includes voluminous VA and/or private 
treatment records documenting the veteran's complaints, 
diagnoses, and/or treatment related to left leg pain, 
numbness, fatigue, and/or instability.  See VA treatment 
records dated from January 1973 to April 2006; treatment 
records from Dr. Hull dated in May 1983; letters from Dr. St. 
James dated in November 1992 and February 1993; treatment 
records from Florida Healthcare Plane dated from November 
1992 to June 1995; and treatment records from Bunnell 
Memorial Hospital dated in January 1995. 

As to the origins of the veteran's left leg problems, VA 
treatment records dated from January 1973 to August 1973 show 
his complaints and treatment before and after a March 1973 
resection of an intramuscular lipoma of the left thigh.  VA 
treatment records starting in February 1975 show his 
complaints and treatment for left knee pain and left leg 
gout.  A February 1977 VA examination report diagnosed 
peripheral neuropathy in the lower extremities possibly due 
to diabetes mellitus.  And VA treatment records starting in 
March 1993 show his complaints and treatment for peripheral 
vascular disease and circulation impairment.  

In addition, the November 1992 and February 1993 letters from 
Dr. St. James included the opinion that the veteran's left 
leg pain may be related to but not exclusively secondary to 
his history of surgery and trauma.  Likewise, the November 
1992 to June 1995 treatment records from Florida Healthcare 
Plan consistently reported the veteran's degenerative disc 
disease of the lumbosacral spine and his liposarcoma surgery 
were contributing factors to his left leg pain.  Similarly, a 
September 2005 VA treatment record included the opinion that 
the veteran's left leg pain and weakness were due to his 1973 
lipoma resection. 

A May 1991 VA treatment record noted that the veteran walked 
with a limp and had muscle weakness throughout his left leg.  
Similarly, a November 1992 treatment record Florida 
Healthcare Plan noted the veteran's complaints of burning and 
tiredness in the left calf and on examination moderate to 
mild atrophy was noted in the calf.  Likewise, January 1995 
treatment records from Bunnell Memorial Hospital show the 
veteran's complaints and treatment for pain and numbness in 
the left leg for which he received an epidural steroid 
injection.  Furthermore, VA treatment records show the 
veteran having problems with left leg pain, weakness, and 
instability; the left calf muscle being one inch small than 
the right; and the veteran using a cane and/or a walker to 
ambulate.  See VA treatment records dated from July 2000 to 
April 2006.

At the March 1996 VA examination for diseases of the arteries 
and veins, the veteran complained of pain and numbness in his 
right hip extending down to his right foot and indicated he 
had been told this was related to nerve involvement from the 
arthritic process. The veteran's history of left lower 
extremity injury during his service and his 1973 liposarcoma 
removal were also noted.  On examination, the veteran walked 
with the assistance of a cane.  He had 2+ dorsalis pedis and 
posterior tibial pulses bilaterally.  Femoral and popliteal 
pulses were normal.  There was normal skin appearance on the 
foot.  Skin temperature was mildly cool.  Skin capillary 
refill was normal.  Sensation was intact.  There were mild 
varicose veins, primarily in the right leg.  There were no 
significant changes of chronic venous insufficiency.  There 
were no ulcers on the feet.  The diagnosis was no evidence of 
significant arterial or venous disease involving the lower 
extremities.  The primary complaints were most likely related 
to nerve entrapment, primarily in the left leg.

At the March 1996 VA examination of the muscles, the veteran 
reported that his numbness, weakness, and radiating pain into 
the left lower extremity began in 1974, following the 
surgical excision of his liposarcoma in 1973.  He had used a 
crutch for ambulation since 1973.  Examination of the left 
leg showed a long vertical scar running over the medial 
border of the tibia.  This was nontender to palpation.  There 
was no erythema and no drainage.  Examination of the foot 
showed decreased sensation to light touch in L4 and L5 
distribution on the left compared to the right.  Motor 
testing showed 5/5 quadriceps, 4/5 anterior tibia, 4/5 
gastrocnemius, and 4/5 extensor hallucis longus.  There was 
full passive range of motion of the ankle, which was 
nontender.  X-ray study revealed no evidence of bony 
abnormalities in the left lower leg.  The impression was that 
the present complaints of weakness and numbness in the left 
lower extremity were unlikely related to the original 
laceration.  They were felt to be either the result of the 
hip surgery or the result of herniated disc problems in the 
lumbar spine.  It was further noted that the veteran's 
complaints of spasms in the right calf was most likely 
related to radicular symptoms from his back.  However, the 
current muscle spasms could also be related to the original 
trauma injury to the leg.  Therefore, the examiner concluded 
that the veteran's muscle spasms in the left leg were 
manifestations of the original laceration injury.  
Nonetheless, it was opined that the veteran's other 
complaints of weakness and numbness in the left lower 
extremity where not related to the laceration injury.

At the March 1996 VA examination of the peripheral nerves, 
the veteran stated he had no significant problems after his 
original injury to the left leg in 1942, except for the scar.  
He reported occasional numbness and weakness, but indicated 
his back and leg condition got significantly worse after his 
1973 liposarcoma surgery.  On examination, the veteran had a 
well healed scar on the left leg along the medial aspect of 
the tibia.  Motor examination showed essentially normal 
strength except for 3/5 strength in the left tibialis and 
anterior extensor hallux longus as well as 4/5 strength in 
the left gastrocnemius.  There was decreased pinprick over 
the medial aspect of the left leg and foot.  X-rays showed 
the left femur and left tibia-fibula to be normal.  
Thereafter, the examiner opined that the residuals of the 
veteran's service-connected injury are numbness along the 
medial aspect of the left leg as well as some weakness of 
dorsiflexion of the foot involving the tibialis anterior.  
However, the leg pain, numbness, and further weakness in the 
gastrocnemius muscle as well as the quadriceps were probably 
secondary to the veteran's back disorder as well as the 
liposarcoma resection.

At the December 2005 VA muscle examination, the veteran 
complained that the scar on his left leg was sore and he had 
significant morbidity with walking and bending.  Tellingly, 
when questioned by the examiner about his adverse 
symptomatology, the veteran always referred to the operative 
site of his 1973 liposarcoma resection.  On examination, 
there was no entry or exit wound.  The scar was approximately 
8.5 inches long and had some tissue loss in the shin region.  
The scar was not sensitive to touch or extremely tender.  
There were no adhesions, muscle herniation nor damage to any 
tendon, bone, joint, or nerve.  Muscle strength was 3/5 with 
dorsi and plantar flexion.  The examiner thereafter opined 
that there are no muscles of the lower leg that appear to 
have been injured or destroyed as a result of this injury and 
all left leg muscle injuries as well as his fatigue and joint 
problems were caused by his 1973 liposarcoma resection.  It 
was also opined that there did not appear to be a muscle 
group affected.  Thereafter, it was opined that there was no 
loss of muscle function as the muscle group moves the joint 
through normal range with sufficient comfort, endurance, and 
strength to accomplish activities of daily living.  The only 
loss of muscle function found in the leg was opined to be 
caused by the 1973 liposarcoma resection.  There was also no 
loss of joint function in the lower leg.

It is clear from the record that the veteran currently 
suffers from significant disability involving the left lower 
extremity.  However, the veteran's own version of his medical 
history found in the above VA and private medical record as 
well as the records themselves and the VA examination reports 
discuss the non-service connected left lipoma resection with 
neuropathy, peripheral vascular disease of the left lower 
extremity, arthritis of the lumbosacral spine, a left knee 
disorder, and/or varicose veins as the cause of the vast 
majority of the adverse symptomatology in his left lower 
extremity.  Moreover, the most recent VA examiners clearly 
distinguished between the adverse symptomatology caused by 
his service connected left leg disorder and non service 
connected left leg disorders.  Accordingly, while the Court 
in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), stated that "when it is not possible to separate 
the effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)," because such 
a distinction has been made in this case by the VA examiners 
the Board may rate the veteran's service connected disability 
based on only the adverse symptomatology caused by that 
disability.  

As to the severity of the veteran's recurrent laceration of 
the left lower extremity, service medical records shows that 
the wound was debrided and drained as well as the fact that 
he was hospitalized for three months.  On the other hand, 
service medical records do not show a fracture of the tibia 
or any artery involvement.  They are also negative for 
sloughing off of soft parts or intermuscular scarring.  
38 C.F.R. § 4.56(c).  Moreover, the separation and 
reenlistment examinations well as the VA and private 
examinations from the mid to late 1940's were negative for 
any deformity or residual neuromuscular skeletal pathology.  
In fact, all they diagnosed, if anything, was a depressed 
scar.  

The service-connected laceration is rated under Diagnostic 
Code 5311.  Significantly, the post-service record is 
negative for any evidence of the veteran's service connected 
left leg disorder causing lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, indications on palpation of loss of deep fascia, 
muscle substance, loss of normal firm resistance, and/or loss 
of strength and endurance compared with the sound side.  
38 C.F.R. § 4.56(d)(3).  In fact, the December 2005 VA muscle 
examiner opined that the veteran did not have a muscle group 
affected by his injury and he had no loss of muscle function.  
This examination is of very high probative value since the 
examiner has the veteran's claims file available to review 
and had the appropriate documents available as to all the 
service-related conditions (versus the effects of nonservice-
connected disability).  See 38 C.F.R. § 4.14 (2006) (the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation...is to be avoided).  Additionally, this examination 
reflects the present level of disability.   See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In sum, these findings do 
not support a conclusion of moderately severe impairment of 
Muscle Group XI.  

As discussed previously, the Board also observes that in a 
May 2006 rating decision, the veteran was assigned a separate 
rating for the residual symptoms (itchy sensation under 
Diagnostic Code 7806) associated with the scar that was found 
on the December 2005 VA examination.  

Accordingly, while it is clear from the record that the 
veteran currently suffers from significant disability 
involving the left lower extremity, it is also clear those 
symptoms identified as being causally related to the service-
connected laceration do not demonstrate that an increased 
rating is warranted under Diagnostic Code 5311.  38 C.F.R. 
§§ 4.56, 4.73. 

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's, his wife's, and his 
representative's written statements to the RO, the claimant's 
statements to his VA and private physicians, and the 
claimant's and his wife's personal hearing testimony.  While 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
disability or the current severity of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
these statements addressing the origins of his major 
depression and/or the severity of his recurrent laceration of 
the left lower extremity are not probative evidence as to the 
issues on appeal.

The Board also considered the doctrine of reasonable doubt, 
however, the preponderance of the evidence is against the 
appellant's claims, and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.




ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for major depression is 
reopened and the appeal is granted to this extent.

Entitlement to service connection for major depression is 
denied.

Entitlement to an increased rating for recurrent laceration 
of the left lower extremity is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


